J-S31045-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                  Appellee                  :
                                            :
                     v.                     :
                                            :
TROY FLANAGAN,                              :
                                            :
                  Appellant                 :    No. 1749 MDA 2015

         Appeal from the Judgment of Sentence September 23, 2015
             in the Court of Common Pleas of Columbia County
            Criminal Division at No(s): CP-19-CR-0000463-1999

BEFORE:     SHOGAN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                        FILED JULY 27, 2016

      Troy Flanagan (Appellant) appeals from the judgment of sentence of

one to four years of incarceration, which was entered after the revocation of

his probation. We affirm.

      A prior panel of court summarized the lengthy and tortuous procedural

history of this case as follows.

            Appellant was arrested on May 17, 1999, and charged with
      robbery and criminal conspiracy to commit robbery.         On
      September 25, 2000, Appellant [pled] guilty to these charges
      pursuant to a plea agreement with the Commonwealth. Under
      the terms of the agreement, the Commonwealth agreed to
      recommend a sentence with a minimum of not less than five
      years’ imprisonment.

                                      ***

      The [trial court] indicated that it would likely agree with the plea
      agreement…. At the conclusion of the hearing, the [trial court]
      accepted the guilty plea and scheduled sentencing.



*Retired Senior Judge assigned to the Superior Court.
J-S31045-16


            Prior to sentencing, Appellant retained the services of
      Joseph Devecka, Esquire, who moved to withdraw Appellant’s
      guilty plea after discussing the matter with Appellant and
      receiving his consent to do so. Appellant contends that Attorney
      Devecka assured him the maximum minimum-sentence he
      would receive would be five years. On January 18, 2001, the
      court accepted Appellant’s plea withdrawal and entered a plea of
      not guilty. At trial, Appellant was convicted of robbery and
      conspiracy to commit robbery. [On February 26, 2001, h]e was
      sentenced to 140 to 360 months’ imprisonment. [That sentence
      was comprised of 80 to 240 months’ incarceration for robbery
      and 60 to 120 months’ incarceration for conspiracy to be served
      consecutively.]

             On June 13, 2002, [the Superior Court] vacated
      Appellant’s sentence due to a misapplication of the sentencing
      guidelines’ deadly weapon enhancement. Commonwealth v.
      Flanagan, [806 A.2d 459] (unpublished memorandum) (Pa.
      Super. 2002). “Appellant only assisted the robbery and disposed
      of the gun used in the robbery, but his co-conspirator actually
      entered the store and took the money at gunpoint.” Id. at 1 n.
      1. Upon resentencing on September 9, 2002, Appellant was
      sentenced to not less than 132 months’ or more than 360
      months’ imprisonment. On a subsequent direct appeal, [the
      Superior Court] affirmed the trial court on June 27, 2003.
      Commonwaelth v. Flanagan, [830 A.2d 1045] (unpublished
      memorandum) (Pa. Super. 2003). Thereafter, Appellant did not
      petition our Supreme Court for allowance of appeal; rather,
      Appellant filed a timely PCRA petition on July 31, 2003.

Commonwealth       v.     Flanagan,   981   A.2d   918   (Pa.   Super.   2009)

(unpublished memorandum at 1-3).

      In that petition, Appellant argued that his sentence was illegal because

robbery and conspiracy to commit robbery should merge for sentencing

purposes. Appellant also argued that trial counsel was ineffective in advising

him to withdraw his guilty plea. The PCRA court denied relief, and Appellant

appealed to this Court.


                                      -2-
J-S31045-16


      On appeal, this Court concluded that being sentenced on both robbery

and conspiracy to commit robbery did not render the sentence illegal.

However, this Court also held that the PCRA court erred in the way it

conducted its ineffective-assistance-of-counsel analysis. Thus, it vacated the

PCRA court’s order, and directed the PCRA court to analyze properly

“Appellant’s layered claim of ineffectiveness.” Id. at 13.

      On August 18, 2010, the PCRA court granted Appellant a new trial.

Prior to trial, the Commonwealth and Appellant entered into a negotiated

plea agreement.    Pursuant to this plea agreement, on February 18, 2011,

Appellant was sentenced to eight to sixteen years’ incarceration on both

counts, to run concurrently, with a credit for ten years and 144 days

served.1   At the hearing, the Commonwealth also represented that it was

“not going to make any recommendation to the parole board nor try to

influence them in any way.” N.T., 2/18/2011, at 19.

      After Appellant’s hearing before the parole board, Appellant was

denied release based, in part, on a negative recommendation by the

prosecuting attorney. Appellant timely filed a PCRA petition alleging that the

Commonwealth failed to adhere to the terms of the plea agreement by

interfering with Appellant’s right to parole. Counsel was appointed, and the

PCRA court permitted Appellant to withdraw his guilty plea. Specifically, the


1
 Appellant was incarcerated on this case from May 17, 1999 through July
27, 1999, and then again from January 19, 2001, through February 18,
2011.

                                     -3-
J-S31045-16


PCRA     court   concluded    that    the    prosecuting   attorney’s   negative

recommendation was a breach of the plea agreement.

       On August 28, 2012, Appellant and the Commonwealth entered into

another negotiated guilty plea.      Pursuant to the agreement, Appellant was

sentenced to six to twelve years of incarceration on the robbery charge. He

had already served 11 years, nine months, and 20 days, so he was only two

months and ten days shy of his maximum. He also agreed to a consecutive

period of four years of probation on the conspiracy charge.         Furthermore,

the agreement provided that if Appellant should violate the terms of his

probation, he could receive no more than four years of incarceration for that

violation.

       Appellant was released from prison on November 7, 2012, after

serving twelve years of incarceration.       Thereafter, on April 22, 2015, and

June 8, 2015, Appellant was charged with retail theft. Additionally, he went

to Florida in violation of the terms of probation. Accordingly, he appeared

on September 10, 2015, before the revocation court. Appellant’s probation

was revoked, and he was sentenced, consistent with the prior plea

agreement, to one to four years of incarceration.

       Appellant timely filed a post-sentence motion, which was denied by the

revocation court. Appellant timely filed a notice of appeal. Both Appellant

and the revocation court complied with Pa.R.A.P. 1925.

       On appeal, Appellant sets forth two issues for our review.


                                       -4-
J-S31045-16


     A. The [revocation court] erred in sentencing [Appellant] on
     September 10, 2015 by failing to grant him a time credit for the
     time served on his original sentence in connection with his
     conviction for the conspiracy offense.

     B. That on August 29, 2012 at a re-sentencing, [Appellant’s]
     waiver of his right to the credit for time on the above captioned
     case was not knowing, voluntary or intelligent.

Appellant’s Brief at 4 (suggested answers omitted).

     In considering Appellant’s issues, we bear in in mind the following.

            This case implicates a number of legal principles, the first
     of which is: Following probation violation proceedings, this
     Court’s scope of review is limited to verifying the validity of the
     proceeding and the legality of the sentence imposed.           The
     defendant or the Commonwealth may appeal as of right the
     legality of the sentence. As long as the reviewing court has
     jurisdiction, a challenge to the legality of the sentence is non-
     waivable and the court can even raise and address it sua sponte.
     Issues relating to the legality of a sentence are questions of
     law[.] As with all questions of law on appeal, our standard of
     review is de novo and our scope of review is plenary.

Commonwealth v. Infante, 63 A.3d 358, 363 (Pa. Super. 2013) (internal

citations and quotation marks omitted).2

     Appellant first argues that he was not credited properly for his time

served.   “A challenge to the trial court’s failure to award credit for time

served    prior   to   sentencing   involves   the   legality   of   a   sentence.”

2
  In Commonwealth v. Cartrette, 83 A.3d 1030, 1034 (Pa. Super. 2013),
we held that “this Court's scope of review in an appeal from a revocation
sentencing [also] includes discretionary sentencing challenges.” However,
Appellant has not challenged the discretionary aspects of his sentence in this
case.




                                      -5-
J-S31045-16


Commonwealth v. Johnson, 967 A.2d 1001, 1003 (Pa. Super. 2009). The

governing statute provides the following.

      (1) Credit against the maximum term and any minimum term
      shall be given to the defendant for all time spent in custody as a
      result of the criminal charge for which a prison sentence is
      imposed or as a result of the conduct on which such a charge is
      based. Credit shall include credit for time spent in custody prior
      to trial, during trial, pending sentence, and pending the
      resolution of an appeal.

                                      ***

      (3) If the defendant is serving multiple sentences, and if one of
      the sentences is set aside as the result of direct or collateral
      attack, credit against the maximum and any minimum term of
      the remaining sentences shall be given for all time served in
      relation to the sentence set aside since the commission of the
      offenses on which the sentences were based.

42 Pa.C.S. § 9760.

      Specifically,   Appellant   contends   that   “on   November   7,    2006,

[Appellant] satisfied the 6 year minimum component of his sentence for the

[r]obbery offense. He then simultaneously began to serve the five year

minimum component of his consecutive sentence for the [c]onspiracy

offense until the time of his first new trial on February 18, 2011, which

represents 4 years and 103 days[.]” Appellant’s Brief at 10.         Appellant

suggests that this period of time should be credited to his current revocation

sentence, and he should be released from prison.

      First, we observe that Appellant is referring to his February 26, 2001

sentence, which was vacated by this Court. “The term ‘vacate’ means ‘To



                                      -6-
J-S31045-16


nullify or cancel; make void; invalidate .

Cf. overrule.’ Black’s Law Dictionary 1584 (8th ed. 2004). When the original

sentence was vacated, the sentence was rendered a legal nullity[.]”

Commonwealth v. Wilson, 934 A.2d 1191, 1196 (Pa. 2007). Accordingly,

Appellant may not now make any claim with respect to that sentence.

Furthermore, even if Appellant’s sentence was not a nullity, “[p]ursuant to

Pennsylvania law, the maximum term represents the sentence imposed for a

criminal offense, with the minimum term merely setting the date after which

a prisoner may be paroled.” Martin v. Pennsylvania Bd. of Prob. &

Parole, 840 A.2d 299, 302 (Pa. 2003). Thus, Appellant has not convinced

this Court, based upon the aforementioned logic, that he has served four

years and 103 days of incarceration for the offense of conspiracy to commit

robbery.

      However, even if this were true, there is no requirement that he

receive credit for that time served towards his new sentence, because the

revocation sentence of one to four years of incarceration would not create an

illegal sentence.   With respect to a sentence following the revocation of

probation, “a defendant [is not] automatically granted credit for time served

while incarcerated on the original sentence unless the court imposes a new

sentence that would result in the defendant serving time in prison in excess

of the statutory maximum.” Commonwealth v. Crump, 995 A.2d 1280,

1284 (Pa. Super. 2010). Appellant recognizes that the statutory maximum


                                    -7-
J-S31045-16


sentence for his conspiracy conviction is 20 years’ incarceration. Appellant’s

Brief at 15. Accordingly, even if these four years spent in prison had been

for the conspiracy conviction, the addition of his one-to-four-year revocation

sentence would result only in a total of eight years of incarceration, still

below the statutory maximum. Thus, the sentence imposed on Appellant on

September 10, 2015 is clearly not illegal.

      Appellant next argues that if the revocation court “did sentence him

legally then in the alternative [Appellant] should be permitted to withdraw

his guilty plea[.]” Appellant’s Brief at 17. It is well-settled that “[w]here an

appellant fails to challenge his guilty plea in the trial court, he may not do so

on appeal.    In order to preserve an issue related to the guilty plea, an

appellant must either object [] at the sentence colloquy or otherwise rais[e]

the issue at the sentencing hearing or through a post-sentence motion.”

Commonwealth v. Tareila, 895 A.2d 1266, 1270 n.3 (Pa. Super. 2006)

(internal citations and quotation marks omitted).

      Instantly,   following   the   September   10, 2015    sentence    on   the

revocation of probation, Appellant did not challenge the knowing and

voluntary nature of his August 29, 2012 guilty plea either at sentencing or in

his post-sentence motion. Thus, this issue is waived.

      Moreover, even had Appellant not waived this issue on that basis, he

also did not file a post-sentence motion or notice of appeal from the August




                                       -8-
J-S31045-16


29, 2012 judgment of sentence. At that hearing, the trial court explained

the provisions of the agreement on the record.

     [Trial Court:] And I already indicated for the Court the potential
     plea agreement is a six to 12 year sentence on count one and a
     four-year consecutive 48 months of probation on count two, the
     criminal conspiracy. Do you understand the terms of the plea
     agreement?

     [Appellant:] Yes.

                                     ***

     [Trial Court:] And there is a plea negotiation here, it’s set forth
     on the plea agreement that you’ve signed. [The prosecutor] has
     outlined it for me earlier, that you would get six to 12 years on
     the robbery and the conspiracy would be a consecutive four-year
     supervised probation with the understanding that if you violate
     it, the cap would be four years but you could still spend four
     more years if you violate it, do you understand that?

     [Appellant:] Yes, Your Honor.

     [Trial Court:] And knowing all that, you still wish to plead guilty.

     [Appellant:] Yes, Your Honor.

N.T., 8/29/2012, at 6-10.

     Thus, to the extent Appellant had a different understanding of that

agreement, and wished to challenge the knowing and voluntary nature of his

guilty plea, such a challenge had to be presented in a post-sentence motion

following the August 29, 2012 judgment of sentence. Appellant did not do

so and cannot remedy that failure now.

     Based on the foregoing, we affirm the September 10, 2015 judgment

of sentence.


                                     -9-
J-S31045-16


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/27/2016




                                 - 10 -